Citation Nr: 1424655	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 until October 1969.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In June 2012, the Veteran and his representative testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At the time of enlistment, the Veteran was observed to have right ear hearing loss for VA purposes.  

2.  The competent and credible evidence fails to establish that the Veteran's preexisting right ear hearing loss increased in severity during service.  

3.  The preponderance of the evidence fails to establish that the Veteran currently has left ear hearing loss that is attributable to his active service.  

4.  The preponderance of the evidence fails to establish that the Veteran currently has tinnitus that is attributable to his active service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) and Dingess were sent to the Veteran in March 2010, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and post-service treatment records, has been completed.  The RO requested records from the Minneapolis VA Medical Center; however, an August 2010 memo indicates that no records were found for the Veteran.  The Veteran has not identified any other pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

The Veteran was also afforded a VA examination in October 2010.  The Board notes that the examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

While the VA examiner concludes that she cannot resolve whether the Veteran's hearing loss was due to or the result of his active service without resorting to mere speculation, the Board finds that she provided a thorough and adequate rationale as to why this was the case.  In this regard, the Board points to Jones v. Shinseki, in which the Court determined that ""examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation." Jones, 23 Vet. App. at 391. The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  Id.  Such is not the case here. The October 2010 VA examiner has not indicated that any additional information would facilitate a more conclusive opinion.

The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the VA examiner based her conclusions upon both a review of the claims file, an examination of the Veteran, and the Veteran's reported history.  As such, her conclusions were based upon due diligence and sought relevant medical information that may have had a bearing on the case in reviewing the claims file.

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the VA examiner considered all procurable and assembled data, including both private and VA treatment records, the service treatment reports, the Veteran's reports of history, a physical examination.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, she specified that the etiology of the Veteran's hearing loss could not be determined even considering the supporting lay statements, because of the lack of any corroborating objective data.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the October 2010 VA examination and opinion were adequate.

Finally, the Board finds that the Veteran's June 2012 Travel Board hearing complies with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues as listed above were identified and fully explained.  Information was elicited from the Veteran concerning the history of his hearing loss disorders and their relationship to service.  

VA's duties to notify and assist have been met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he contends that he was exposed to loud noise during service in Vietnam, and that his current hearing disorders are related to the same acoustic trauma.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As discussed below, the Veteran has been diagnosed with sensorineural hearing loss.  Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In specific regard to service connection claims for hearing loss, the Board observes that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

The Veteran's DD-214 documents the Veteran's occupation during service as a water transportation operator, with service in Vietnam, an occupation not inconsistent with his testimony of acoustic trauma during service.  In giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  Id.  

Service treatment records are silent for treatment or complaints of hearing difficulties.  The Veteran's August 1965 pre-induction examination showed the following pure tone thresholds, in decibels after conversion from ASA to ISO-ANSI standards: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
25
15
40
40
35
LEFT
(Decibels)
25
20
20
15
10

The Veteran's September 1969 separation examination was conducted using the Whisper test.  Pure tone thresholds at the time of discharge are not available.  However, the separation examination does not include any notations indicating that the Veteran had hearing problems at that time.  

Post-service treatment records show that the Veteran did not report hearing problems until his October 2010 VA examination.  At that time, the Veteran reported post-service noise exposure through construction work, hunting, and operation of a snowmobile, a chainsaw, and a gravel truck.  He reported the onset of his tinnitus as 20 years prior to the examination, or 21 years following separation from service.  The examination report shows the following pure tone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
15
20
15
45
55
LEFT
(Decibels)
30
25
35
45
50

Speech recognition scores were 84 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss in the in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The examiner stated that she could not render an opinion regarding the Veteran's hearing loss.  She noted that, while the Veteran currently has hearing loss, and had noise exposure in service, he was unable to report the onset of his symptoms.  The Veteran also reported significant post-service noise exposure, and his service treatment records show that right ear hearing loss may have preexisted service.  As to the Veteran's tinnitus, the examiner opined that it was less than likely that the Veteran's current tinnitus is related to active service due to the passage of time between separation and the onset of tinnitus as reported by the Veteran.  

The Veteran's post-service treatment records document treatment for numerous ailments but do not refer to hearing loss and tinnitus.  A March 1980 VA Agent Orange examination report identified multiple issues, including nervousness, skin problems, muscle aches, and decreased vision.  At a follow-up VA Agent Orange examination in March 1990, the Veteran likewise made no report of hearing loss or tinnitus.  Private treatment records dating back to January 2001 do not contain references to or reports of hearing loss.  A March 2004 private treatment record shows treatment for a bladder condition, anxiety, and elevated blood pressure.  The report indicates that the Veteran was positive for mild hearing loss; however, there is no notation as to its onset much less in-service noise exposure.
In his June 2012 hearing, the Veteran testified that he noticed hearing loss and tinnitus after being exposed to artillery noise in service.  He noted that at separation, the tinnitus was not constant ("the ringing kind of went away," Hearing Transcript (T) at 6), but that it became more noticeable as time went on.  Regarding his hearing loss, the Veteran stated that he has had hearing trouble since service, and that it has become more pronounced since discharge.  The Veteran also attempted to clarify statements made at his October 2010 VA examination regarding the onset of his tinnitus.  The Veteran testified that he initially reported that his tinnitus began in Vietnam; however, when asked to report a more specific date, he became confused and "shot a number through [his] head, because [he] didn't think it really mattered."  T at 3.  

Given that only a right ear hearing deficit was noted upon the Veteran's entrance into active duty service, the Board will address each ear separately.  

Right Ear Hearing Loss

In addition to the regulations cited above, where a veteran served during a period of war or during peacetime service after December 31, 1946, he or she is presumed in sound condition except for defects noted when examined and accepted for service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).

A veteran who, during peacetime, served for at least six months or after December 31, 1946 is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) ; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein). 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1) ; Crowe v. Brown, 7 Vet. App. 238 (1994). 

A preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  However, it is crucial to note that, unlike the aggravation prong of the presumption of soundness, the veteran bears the burden of showing a worsening of the condition in service.  See Wagner.  It is only after a worsening is shown that the burden shifts back to VA to rebut the presumption of aggravation.  Id. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, right ear hearing loss meeting VA standards was noted on the Veteran's pre-induction examination in 1965.  Testing showed pure tone thresholds of 40 at 2000 and 3000 Hertz.  Given the notations on the service entrance examination, the Board finds that right ear hearing loss preexisted service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111;38 C.F.R. § 3.304(b).  Accordingly, the analysis turns on whether the pre-existing right ear hearing loss was aggravated during, or as a result of, service.  

There is no evidence of complaints of, or treatment for, right ear hearing loss during the Veteran's period of active service.  Service treatment records show treatment for other conditions during service, such as sore throat, tonsillitis, and orthopedic injuries.  Thus, it follows that, had the Veteran been experiencing a worsening of right ear hearing loss, it would have been noted in the service treatment records.  While the Board acknowledges that the Whisper test conducted at service discharge did not render a precise picture of the status of the Veteran's hearing at discharge, it follows that, had the Veteran been experiencing hearing loss and tinnitus, it would have been noted on his separation examination, and the record would reflect an increase in severity in his symptoms prior to the filing of his claim in 2010.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  

The October 2010 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  This opinion cannot be considered to be evidence in support of the Veteran's claim, as speculative opinions do not give rise to a grant of service connection.  See Jones v. Shinseki, 23 Vet. App. 382, 390-391 (2010); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Board notes that neither the Veteran nor his representative has presented or identified any medical opinion to support the contention that right ear hearing loss worsened during service.  

Furthermore, to the extent that the Veteran and his representative contend that the Veteran's right ear hearing loss increased in severity during his active duty, such assertions provide no basis for the allowance of the claim.  While the Veteran is competent to recall various symptoms of right ear hearing loss, the Board finds that he is not competent to assess whether his disorder worsened during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran has not provided a reliable picture of the history of his right ear hearing disorder.  As discussed above, had right ear hearing loss worsened in service, the record would reflect such a worsening prior to 2010.  The dearth of objective medical evidence in this regard cuts against the Veteran's credibility as a historian.  

Based on the foregoing, the Board finds that the Veteran's disorder did not increase in severity during service.  As an increase in severity has not been shown, the Veteran has not met the required burden of proof, and the presumption of aggravation does not apply.  The claim for service connection for right ear hearing loss must be denied.  

Left Ear Hearing Loss and Tinnitus

Regarding the Veteran's left ear hearing loss and tinnitus, while not dispositive, the Board emphasizes the multi-year gap between discharge in 1969 and the first report of post-service symptoms in 2010.  Further, while the Veteran currently has hearing loss for VA purposes, this disorder was not manifest to a compensable level within one year of the Veteran's separation from active duty.  Service connection for left ear hearing loss is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. § § 3.307, 3.309 (2013).  Moreover, as the symptoms are not documented until many years after service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).  

While the Board acknowledges that the Veteran currently has hearing loss for VA purposes, there is no objective medical evidence of record showing that left ear hearing loss was incurred in service or within a year following separation or is otherwise related to service.  As discussed above, speculative opinions, such as the October 2010 VA examiner's opinion, do not give rise to a grant of service connection.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, as demonstrated at his VA examination and in his hearing testimony, the Veteran is unable to identify the onset of his hearing loss with specificity.  While his claim for service connection indicates that his hearing loss and tinnitus began in 1967, the Board notes that this appears to be a catch-all, as he provided the same date for six other claimed conditions.  The date indicated on the claim is also inconsistent with the information the Veteran provided at his October 2010 VA examination.  See October 2010 VA Examination Report.  Further, the Veteran indicated on his claim that he was treated for all of his claimed disorders at the U.S. Naval Hospital in Norfolk, Virginia in 1968; however, the service treatment records from this facility do not indicate that the Veteran complained of or was treated for hearing difficulty.  

Regarding the Veteran's tinnitus, the only competent medical evidence of record indicates that his current tinnitus is not related to service.  The Veteran and his representative have not provided any medical evidence to the contrary.  

The only other evidence purporting to link the Veteran's current hearing loss and tinnitus to his active service consists of lay statements from the Veteran and his representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, audiological disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an audiological disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of hearing loss and tinnitus, but there is no indication that that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  

To the extent that the Veteran asserts continuity of symptomatology, the Board finds that the Veteran is not a reliable historian in this regard.  The Veteran's separation examination does not show that he reported hearing problems on separation.  It follows that if his claimed hearing disorders have been problematic since service, they would have been reflected on the Veteran's separation examination.  Further, his reports of continuous hearing loss and tinnitus since service made at his Board hearing are inconsistent with his endorsement at the October 2010 VA examination that he first experienced tinnitus 21 years after service and that he was unable to report the onset of his hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran's reliability as a historian is further compromised by the lack of reference to a longstanding history of hearing problems until the filing of his claim in 2010.  Reporting a history of hearing loss and tinnitus would have been in his best interest, if the symptoms were truly occurring.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  Similarly, while the Veteran reported symptoms associated with multiple conditions in examinations and treatment records dated March 1980, March 1990, and January 2001, he did not mention hearing problems.  While a March 2004 private treatment record vaguely refers to a history of mild hearing loss, the record does not mention 20-30 years of continuity, as the Veteran is asserting.  Again, had he experienced symptoms associated with hearing loss and tinnitus since service, reporting such would have been in his best interest in seeking out medical care.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than reported history); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Based on the foregoing, the Board finds that the most probative evidence of record fails to show that the Veteran's right ear hearing loss manifested to a compensable degree within one year of separation or that his right ear hearing loss and tinnitus are related to his active service.  


For the foregoing reasons, the Board finds that the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


